In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated May 13, 1992, which sustained the writ to the extent of reducing bail from the sum of $100,000 to the sum of $25,000.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
Under the facts of this case, we conclude that the habeas corpus court exceeded the narrow scope of the review powers available to it, and erred in substituting its discretion for that of the County Court (see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). The County Court properly increased the defendant’s bail pursuant to CPL 530.12 (11) (b) (see, People v *236Stevens, 133 Misc 2d 407). Bracken, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.